979 So. 2d 447 (2008)
Albert COON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3020.
District Court of Appeal of Florida, Fourth District.
April 23, 2008.
Carey Haughwout, Public Defender, and Barbara J. Wolfe, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Katherine McIntire, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the conviction and sentence in this Anders[1] appeal. However, our review of the record indicates an error in sentencing.
After entering a plea, the defendant was convicted of manufacturing or possessing cannabis in an amount greater than 25, but less than 2,000 pounds, and using or possessing drug paraphernalia. See §§ 893.135(1)(a)1., 893.147(1), Fla. Stat. (2006). The fine for a violation of section 893.135(1)(a)1. is $25,000. See § 893.135(1)(a)1. The trial court imposed a fine of $50,000. However, an unpreserved sentencing error cannot be corrected in an Anders appeal. We therefore affirm without *448 prejudice to the defendant's filing of an appropriate post-conviction motion.
Affirmed.
POLEN, GROSS and MAY, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).